                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

CORNELIUS RATLIFF,                                    )
                                                      )
                               Petitioner,            )
                                                      )
                          v.                          )        No. 1:19-cv-04702-JPH-MJD
                                                      )
DUSHAN ZATECKY,                                       )
                                                      )
                               Respondent.            )

                   Order Granting Respondent’s Unopposed Motion to Dismiss

       Cornelius Ratliff filed a petition for a writ of habeas corpus challenging his conviction in

prison disciplinary case number ISR 19-06-116. The respondent moves to dismiss the petition,

arguing that the disciplinary conviction and sanctions against the petitioner have been vacated, and

consequently there is no longer a live case or controversy before the Court. Dkt. 7; dkt. 7-2.

       “A case becomes moot when it no longer presents a case or controversy under Article III,

Section 2 of the Constitution.” Eichwedel v. Curry, 700 F.3d 275, 278 (7th Cir. 2012). A federal

court may issue a writ of habeas corpus pursuant to 28 U.S.C. § 2254 only if it finds the applicant

“is in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

§ 2254(a) (emphasis added). A habeas action becomes moot if the Court can no longer “affect the

duration of [the petitioner’s] custody.” White v. Ind. Parole Bd., 266 F.3d 759, 763 (7th Cir. 2001).

       The petitioner is no longer in custody as a result of this disciplinary proceeding. The

respondent’s motion to dismiss, dkt. [7], is granted. If the petitioner is found guilty upon rehearing

and is deprived of earned credit time or demoted to a lower credit earning class, he may file a new

habeas petition.




                                                  1
       The petition for a writ of habeas corpus is dismissed. Final Judgment in accordance with

this decision shall now issue.

SO ORDERED.

Date: 4/3/2020




Distribution:

CORNELIUS RATLIFF
254410
PENDLETON - CF
PENDLETON CORRECTIONAL FACILITY
Inmate Mail/Parcels
4490 West Reformatory Road
PENDLETON, IN 46064

Abigail T. Rom
INDIANA ATTORNEY GENERAL
abby.rom@atg.in.gov




                                              2
